       Case 4:18-cv-06336-HSG Document 93 Filed 03/16/20 Page 1 of 4



 1   JENNIFER S. ROMANO (SBN 195953)
     NARAIN KUMAR (SBN 195953)
 2   CROWELL & MORING LLP
     515 South Flower Street, 40th Floor
 3   Los Angeles, CA 90071
     Telephone: (213) 622-4750
 4   Facsimile: (213) 622-2690
     jromano@crowell.com
 5   mgomes@crowell.com

 6   MICHAEL W. LIEBERMAN (admitted pro hac vice)
     CROWELL & MORING LLP
 7   1001 Pennsylvania Avenue, N.W.
     Washington, D.C. 20004-2595
 8   Telephone: (202) 624-2500
     Facsimile: (202) 628-5116
 9   mlieberman@crowell.com

10   JARED L. FACHER (admitted pro hac vice)
     CROWELL & MORING LLP
11   590 Madison Avenue, 20th Floor
     New York, NY 10022
12   Telephone: (212) 223-4000
     Facsimile: (212) 223-4134
13   jfacher@crowell.com

14   Attorneys for Defendants

15   Additional Counsel located on the next page

16
17                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA
18                                   OAKLAND DIVISION
19
     JANE SMITH and JANE ROE, on behalf              Case No. 4:18-cv-06336-HSG
20   of themselves and all others similarly
     situated,                                     STIPULATED REQUEST TO STAY ACTION ;
21                                                 ORDER
                       Plaintiffs,
22                                                               CLASS ACTION
            v.
23                                                 Judge:            Hon. Haywood S. Gilliam, Jr.
     UNITED HEALTHCARE INSURANCE
24   CO. and UNITED BEHAVIORAL
     HEALTH,
25
                       Defendants.
26

27

28                                                             STIPULATED REQUEST TO STAY PROCEEDINGS
                                                                               CASE NO. 4:18-cv-06336-HSG

                                                                                                  7200111.1
       Case 4:18-cv-06336-HSG Document 93 Filed 03/16/20 Page 2 of 4



 1   PSYCH-APPEAL, INC.
     Meiram Bendat (Cal. Bar No. 198884)
 2   8560 West Sunset Boulevard, Suite 500
     West Hollywood, CA 90069
 3   Tel: (310) 598-3690, x.101
     Fax: (310) 564-0040
 4   meiram@psych-appeal.org

 5   ZUCKERMAN SPAEDER LLP
     D. Brian Hufford (admitted pro hac vice)
 6   Jason S. Cowart (admitted pro hac vice)
     Anant Kumar (admitted pro hac vice)
 7   Nell Z. Peyser (admitted pro hac vice)
     485 Madison Ave., 10th Floor
 8   New York, NY 10022
     Tel: (212) 704-9600
 9   Fax: (917) 261-5864
     dbhufford@zuckerman.com
10   jcowart@zuckerman.com
     akumar@zuckerman.com
11   npeyser@zuckerman.com
12   Rachel F. Cotton (admitted pro hac vice)
     1800 M Street, N.W., Suite 1000
13   Washington, D.C. 20036
     Tel: (202) 778-1800
14   Fax: (202) 822-8106
     rcotton@zuckerman.com
15
     Attorneys for Plaintiff and the Putative Class
16
17

18

19

20

21

22

23

24

25

26

27

28
                                                      STIPULATED REQUEST TO STAY PROCEEDINGS
                                                                      CASE NO. 4:18-cv-06336-HSG


                                                                                         7200111.1
       Case 4:18-cv-06336-HSG Document 93 Filed 03/16/20 Page 3 of 4



 1             Pursuant to Civil Local Rule 6-2, the parties in the above-captioned action, by and

 2   through their respective counsel of record, hereby jointly stipulate and request as follows:

 3             WHEREAS, the parties previously explored the possible resolution of this matter and

 4   the related case of Jane Doe v. UnitedHealth Group, Inc. et al., Case No. 17-cv-4160

 5   (E.D.N.Y.) (the “Doe case”) but determined that they were not yet in a position to bridge their

 6   differences;

 7             WHEREAS, since that time, the parties have been engaged in discovery for a number

 8   of months, including the exchange of document productions and written discovery;

 9             WHEREAS, the parties agree that they are now in a better position to work toward

10   bridging their settlement-related differences, and that doing so will require substantial time and

11   effort;

12             WHEREAS, a 90-day stay of proceedings in this case to facilitate that effort would

13   serve the interests of the parties and judicial efficiency;

14             WHEREAS, in addition to the foregoing, a stay is warranted because depositions in

15   this case are upcoming in March and April, requiring travel to different jurisdictions across the

16   country, and such travel may not be prudent given the novel coronavirus pandemic and may
17   independently necessitate modification of the schedule;

18             WHEREAS, the Parties are also seeking a 90-day stay in the Doe case;

19             WHEREAS, there is good cause to stay proceedings in this matter;

20             IT IS HEREBY STIPULATED AND AGREED as follows:

21                1. All existing deadlines in the case, including those reflected in the Amended

22                    Scheduling Order issued on February 14, 2020 (Dkt. No. 77), are hereby

23                    vacated;

24                2. The hearing on Plaintiffs’ anticipated motion for class certification scheduled

25                    for November 19, 2020 is hereby vacated.

26                3. The parties shall submit a joint status report on or before June 16, 2020

27                    updating the court as to the status of settlement discussions or, alternatively,

28
                                                                     STIPULATED REQUEST TO STAY PROCEEDINGS
                                                                                     CASE NO. 4:18-cv-06336-HSG

                                                                                                         7200111.1
       Case 4:18-cv-06336-HSG Document 93 Filed 03/16/20 Page 4 of 4



 1                proposing new deadlines for proceedings in this matter if discussions between

 2                the parties appear unlikely to resolve the matter. However, the parties are

 3                working together productively and cooperatively, and are hopeful that they can

 4                reach a mutually agreeable resolution.

 5

 6
     Dated: March 13, 2020                  CROWELL & MORING LLP
 7
                                            By: /s/ Michael W. Lieberman
 8                                              Michael W. Lieberman
                                                Attorneys for the Defendants
 9

10

11

12
     Dated: March 13, 2020                  ZUCKERMAN SPAEDER LLP
13
                                            By: /s/ Rachel F. Cotton
14                                              Rachel F. Cotton
                                                Attorneys for Plaintiff and the Putative Class
15

16
17
     IT IS SO ORDERED.
18

19   DATED: 3/16/2020                          By: ____________________________
                                                   HAYWOOD S. GILLIAM, JR.
20                                                 United States District Judge
21

22

23

24

25

26

27

28
                                                              STIPULATED REQUEST TO STAY PROCEEDINGS
                                                                              CASE NO. 4:18-cv-06336-HSG

                                                                                                 7200111.1
